Order entered April 15, 2013




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-12-00842-CR

                           COURTLAND WAYNE KING, Appellant

                                                 V.

                               THE STATE OF TEXAS, Appellee

                        On Appeal from the 291st Judicial District Court
                                     Dallas County, Texas
                             Trial Court Cause No. F11-59371-U

                                             ORDER
           The Court ORDERS court reporter Estrella Pineda to file, within FIFTEEN DAYS of

the date of this order, a supplemental record containing copies of State’s Exhibit nos. 5 and 6,

CDs, and Defendant’s Exhibit nos. 5 and 17, CDs.

           We DIRECT the Clerk to send copies of this order, by electronic transmission, to

Estrella Pineda, deputy official court reporter, 291st Judicial District Court, and to counsel for all

parties.

                                                        /s/   DAVID EVANS
                                                              JUSTICE